Hart, J., (after stating the facts). The court instructed the jury that, if it believed from the evidence that all dues of Gertrude Blount Woolfolk were paid to the defendant company in accordance with the terms of the policy, then the plaintiff was entitled to judgment for the amount sued for, unless it should further find that the plaintiff accepted the money previously paid as full settlement of the amount due under the policy. It fis contended by the defendant that it was entitled to a directed verdict. Counsel for the defendant claim that the undisputed evidence' shows that the plaintiff accepted the $150 paid him in full settlement of the amount due him under the policy sued on. ■ We cannot agree with counsel in this contention. It appears from the record that what is called the “voucher check” was folded through the middle, making four pages of it. On one page of the “voucher check” appears the signature “James E. Woolfolk,'by S. L. Woolfolk. ” On a subsequent page, which is the last page of the voucher, is the following: “Beceived the amount 'stated in this voucher check in full payment of the within account. “............................................................Payee.” It will be noted that this receipt is not signed by any name, and is on the last page of the “voucher check.” The signature of James E. Woolfolk by S. L. Woolfolk is contained on a previous page of the “voucher check.” James E. Woolfolk testified that S. L. Woolfolk did not have authority to accept the “voucher check” iu full settlement of the amount claimed by him, and the latter testified that he did not accept the voucher in full settlement of the claim of his son against the defendant company. Under these circumstances we do not think it can be said that the undisputed evidence shows a settlement in full or a release by the plaintiff of his claim of $300 against the defendant, in consideration of the latter paying him the sum of $150. No other error is assigned for a reversal of the judgment, and it follows that the judgment must be affirmed.